Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Office Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objection
Claim 30 objected to because of the following informalities:  in the base claim 25 the “first coupling portion” is described to receive driving force for rotating the photosensitive drum and not for rotating the developing roller as claimed in the claim 30.  Appropriate correction is required.

Claim 31 objected to because of the following informalities:  in the base claim 25 the “second coupling portion” is described to receive driving force for rotating the developing roller and not for rotating the photosensitive drum as claimed in the claim 30.  Appropriate correction is required.

Rejection under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 25-36 are rejected under 35 U.S.C. 102(a) or 102(b) as being anticipated by Yamaguchi (US-2006/0216061-A1).
Filing date of the instant application is 02 March 2021 which makes the reference Yamaguchi published on 28 Sept. 2006 available under 35 USC 102(b). The instant application claims priority to US application No. 11/622205 filed on 11 January 2007 which makes the reference available under 35 USC 102(a).

Claim No
Claim feature

Prior art
Yamaguchi (US-7,194,225-B2)

25
A process cartridge comprising: 

Yamaguchi discloses a process cartridge (7) as claimed.


(i-1) a drum unit having a photosensitive drum and a first coupling portion capable of engaging with a main assembly of an image forming apparatus to receive a first driving force for rotating the photosensitive drum; and 

Drum unit (8)
First coupling portion (9)
Photosensitive drum (1)

(i-2) a developing unit having a developing roller and a second coupling portion capable of engaging with the main assembly of the image forming apparatus to receive a second driving force for rotating the developing roller, the developing unit being rotatably connected to the drum unit about an axis of the developing unit, 

Developing unit (4)
Second coupling portion (10)
Developing roller (5).

Developing unit (4) and drum unit (8) are rotatably supported via support 11.

wherein the drum unit is provided with a covering member for covering a driving force transferring member which is provided on one end side of the process cartridge in a longitudinal direction of the process cartridge and which is configured to transfer the driving force from the second coupling portion to the developing roller, the covering member being provided with a first hole portion and a second hole portion, and 

Covering member (side face of drum unit 8 on which there are two holes where drive force receiving coupler 9 and 10 are placed).

Second coupling portion (10) causes the developer roller (5), either directly or indirectly, to rotate.

wherein, as seen along the longitudinal direction of the process cartridge, a rotational axis of the first coupling portion is located within an area of the first hole portion, and a rotational axis of the second coupling portion is located within an area of the second hole portion.

See Fig. 3 to see how the couplings (9 and 10) are located on the covering.
26
The process cartridge according to claim 25, wherein, as along the longitudinal direction of the process cartridge, the axis of the developing unit is located within the area of the second hole portion.

See Fig. 3
27
The process cartridge according to claim 25, wherein, as seen along the longitudinal direction of the process cartridge, at least a part of the second coupling portion overlaps with the second hole portion.

See Fig. 3
28
The process cartridge according to claim 25, wherein the first coupling portion and the second coupling portion are both provided on one end side of the process cartridge in a longitudinal direction of the process cartridge.

See Fig. 3
29
The process cartridge according to claim 25, wherein the process cartridge is provided with an elastic member by which the developing roller 


30
The process cartridge according to claim 25, wherein the first coupling portion is capable of engaging with a coupling member provided on the main assembly of the image forming apparatus to receive the first driving force for rotating the developing roller.

Driving force receiving portion 9 and 10 receives driving force from the main assembly 99, cf.¶ ¶ [0027], [0028]
31
32. The process cartridge according to claim 25, wherein both the first hole portion and the second hole portion are provided on a side surface of the covering member crossing the longitudinal direction of the process cartridge.

Driving force receiving portion 9 and 10 receives driving force from the main assembly 99, cf.¶ ¶ [0027], [0028]
32
The process cartridge according to claim 25, wherein both the first hole portion and the second hole portion are provided on a side surface of the covering member crossing the longitudinal direction of the process cartridge.

See Fig. 3
33
The process cartridge according to claim 25, wherein the first coupling portion is arranged to be facing outside of the process cartridge from the first hole portion, and the second coupling portion is arranged to be facing outside of the process cartridge from the second hole portion.
See Fig. 3
34
 The process cartridge according to claim 25, wherein, as along the longitudinal direction of the process cartridge, at least a part of the first coupling portion overlaps with the first hole portion.

See Fig. 3
35
 The process cartridge according to claim 29, wherein the elastic member is a spring member.

The elastic member (12) is a spring.
36
36. An image forming apparatus comprising: (i) a process cartridge 




The main assembly of the apparatus 99 has all components of the claimed main assembly.



Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852